United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Silver, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0887
Issued: July 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2015 appellant, through counsel, filed a timely appeal from an Office of
Workers’ Compensation Programs’ (OWCP) decision dated September 11, 2014.1 Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s medical and
wage-loss compensation benefits as of December 15, 2013.
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from September 11, 2014, the date of OWCP’s last decision was
March 10, 2015. Since using March 13, 2015, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the
U.S. Postal Service postmark is March 10, 2015, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 24, 2005 appellant, a 50-year-old postmaster, injured her back, upper
shoulders, and neck when she slipped and fell on a patch of ice. She filed a claim for benefits,
which OWCP accepted for lumbar strain/sprain. OWCP commenced payment for wage-loss
compensation on the periodic rolls as of March 14, 2005.
The record substantiates that appellant continued to treat with Dr. Gordon D. Donald, a
Board-certified orthopedic surgeon, for the cervical and lumbar conditions. Dr. Donald
continued to relate that appellant remained temporarily disabled.
In a June 15, 2012 report, Dr. Donald noted that appellant continued to have debilitating
discogenic neck pain and cervical radiculitis secondary to disc herniation and chronic low back
pain and secondary to chronic lumbosacral strain. He advised that she recently had experienced
severe worsening of her right cervical radiculitis and was referred for a cervical epidural block.
The epidural block significantly improved appellant’s more acute symptoms, but she continued
to have residual debilitating axial neck pain and some residual muscle weakness of her right arm.
Dr. Donald opined that she remained permanently disabled from work due to her chronic
cervical radiculitis and discogenic neck pain, secondary to a herniated disc causally related to her
work injury.
In order to determine appellant’s current condition and ascertain whether she still
suffered residuals from her accepted conditions, OWCP referred appellant for a second opinion
examination with Dr. Kenneth Heist, a Board-certified orthopedic surgeon. In an August 30,
2012 report, Dr. Heist stated that the accepted condition of lumbar sprain had resolved. He
stated that on examination there were no positive objective findings related to the January 24,
2005 work injury. Dr. Heist opined that the claim should not be expanded to include other
conditions. He stated that appellant had a current disability of degenerative spinal disease that
was not due to the January 24, 2005 fall. Dr. Heist asserted that she was capable of performing
her job as a postmaster full time, with light restrictions which included exerting up to 20 pounds
of force occasionally or up to 10 pounds of force frequently to lift, carry, push, pull, or otherwise
move objects; she also had some restrictions on walking or standing to a significant degree. He
stated that these restrictions were related to appellant’s preexisting spinal disease and not to the
January 24, 2005 work injury. Dr. Heist advised that she had reached maximum medical
improvement and did not require additional orthopedic treatment, surgical intervention, or
diagnostic testing.
In a report dated April 19, 2013, Dr. Donald stated that appellant had experienced severe
flare ups which were disabling to her and commonly resulted in treatments which gave her
temporary relief. He advised, however, that her symptoms tended to recur over time.
Dr. Donald asserted that appellant had significant occipital cervical and bilateral neck upper
shoulder pain which radiated to the right proximal arm. He diagnosed cervical herniated disc
with radiculitis and chronic lumbosacral strain and advised that appellant had chronic recurrent
and persistent symptoms due to pathology causally related to trauma from her accepted 2005
work injury. Dr. Donald stated that she was not able to tolerate any prolonged or persistent
general activities and remained permanently disabled from gainful employment.

2

OWCP found on August 16, 2013 that there was a conflict in the medical evidence
between Dr. Donald and Dr. Heist, the second opinion physician, as to whether appellant still
had residuals from her accepted lumbar sprain/strain. It referred her to Dr. Robert Dennis,
Board-certified in orthopedic surgery, for an impartial medical examination.
In a report dated September 9, 2013, Dr. Dennis stated findings on examination, reviewed
the statement of accepted facts, and reviewed appellant’s medical history. He concluded that she
had no residuals from her January 24, 2005 employment injury, as her accepted condition was
lumbar strain/sprain, which had resolved. Dr. Dennis noted that appellant had been actively
treated with regard to cervical spine and upper extremity symptomatology, which pertained to an
unaccepted condition unrelated to her January 24, 2005 work injury. He advised that while she
may have sustained a temporary aggravation of her preexisting condition as a result of the
January 24, 2005 fall, this was attributable to the degenerative nature of her condition and not to
a fall that occurred eight and one half years ago.
Dr. Dennis opined that appellant had no current disability and stated that her subjective
complaints and findings on clinical examination, as well as results of objective studies, were
reflective of age-related degenerative pathology. He further found that the physical requirements
of the postmaster position did not exceed her capabilities; she was capable of working full time,
eight hours per day, with one restriction of no heavy lifting exceeding 25 pounds. Dr. Dennis
reiterated that appellant’s current complaints pertained to the cervical spine, which was not an
accepted condition.
On October 7, 2013 OWCP issued a notice of proposed termination of compensation to
appellant. It found that the weight of the medical evidence, as represented by Dr. Dennis’
impartial opinion, established that her accepted lumbar strain/sprain condition had ceased and
that she had no work-related residuals stemming from this condition.
By decision dated December 12, 2013, OWCP terminated appellant’s medical and wageloss compensation benefits as of December 15, 2013, finding that Dr. Dennis’ impartial opinion
represented the weight of the medical evidence.
On December 27, 2013 appellant requested an oral hearing, which was held on
July 9, 2014.
In reports dated September 19 and November 18, 2013, Dr. Donald essentially reiterated
his previous findings and conclusions.
By decision dated September 11, 2014, an OWCP hearing representative affirmed the
December 12, 2013 termination decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.3
3

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

The right to receive medical benefits for an accepted condition is not limited to the period
of entitlement for disability. To terminate authorization for medical treatment, OWCP must
establish that a claimant no longer has residuals of an employment-related condition that require
further medical treatment.4
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.5 It is well established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.6
ANALYSIS
Appellant sustained a lumbar sprain/strain as a result of a fall on January 24, 2005.
OWCP properly determined on August 16, 2013 that a conflict existed in the medical opinion
evidence between appellant’s treating physician, Dr. Gordon, and OWCP’s second opinion
physician, Dr. Heist, as to whether appellant continued to have residuals from the accepted
condition. OWCP selected Dr. Dennis to provide an impartial medical evaluation.
In his September 9, 2013 report, Dr. Dennis, the impartial medical specialist, opined that
appellant’s accepted condition of lumbar strain/sprain had resolved and that she had no residuals
from her January 24, 2005 employment injury. He stated that her current complaints and
treatment involved her cervical spine and upper extremities, which were not accepted conditions
and were not related to her January 24, 2005 employment injury. Dr. Dennis reported that
appellant might have sustained a temporary aggravation of a preexisting condition as a result of
her January 24, 2005 fall. He advised that she had no current disability and opined that her
subjective complaints and the findings on clinical examination, as well as results of objective
studies, were reflective of age-related degenerative pathology. Dr. Dennis opined that appellant
was capable of working full time, eight hours per day, with a restriction on lifting more than 25
pounds. OWCP relied on Dr. Dennis’ opinion in its December 12, 2013 decision, to find that
appellant had no accident related continuing disability or impairment.
The Board finds that Dr. Dennis’ impartial opinion negates a causal relationship between
appellant’s continuing condition and disability related to her employment. The medical evidence
establishes that appellant no longer has any residuals from her accepted lumbar sprain/strain
condition. Dr. Dennis’ opinion is sufficiently probative, rationalized, and based upon a proper
factual background. Therefore, OWCP properly accorded Dr. Dennis’ opinion the special
weight of an impartial medical examiner.7 The Board therefore finds that Dr. Dennis’ opinion

4

See T.P., 58 ECAB 524 (2007).

5

Regina T. Pellecchia, 53 ECAB 155 (2001).

6

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

7

Gary R. Seiber, 46 ECAB 215 (1994).

4

constituted the weight of medical opinion and supports OWCP’s December 12, 2013 decision to
deny any entitlement to continuing compensation based on her accepted condition.
Appellant subsequently requested an oral hearing and submitted the September 19 and
November 18, 2013 reports from Dr. Donald. However, these reports merely restate one side of
the conflict in medical evidence which was resolved by Dr. Dennis’ opinion. Dr. Donald did not
provide a well-reasoned and sufficiently supported opinion that would outweigh OWCP’s
December 12, 2013 determination that appellant no longer had an employment-related disability
or residuals stemming from her accepted lumbar strain/sprain condition. Thus the Board will
affirm OWCP hearing representative’s September 11, 2014 decision.
CONCLUSION
The Board finds that OWCP met it burden of proof to terminate appellant’s compensation
benefits as of December 15, 2013.
ORDER
IT IS HEREBY ORDERED THAT the September 11, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

